Citation Nr: 1104404	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-27 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected recurrent pilonidal cyst with tender scar.  

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected incomplete rupture, rectus femoris muscle, 
left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 
1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In December 2010, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record 
reflects that the Veteran's service-connected recurrent pilonidal 
cyst with tender scar is characterized by recurrent eruptions on 
the Veteran's tailbone approximately three to four times a year, 
during which the Veteran experiences swelling on his tailbone 
that eventually erupts and drains bloody, purulent discharge for 
four to ten days, after which the eruption heals until the next 
episode occurs.  The objective evidence reflects that the 
recurrent cyst is manifested by residual, superficial scarring on 
the upper gluteal fold that measures approximately 5 cm by 1 cm 
and is tender to palpation on objective examination.  There is 
intermittent evidence of adherence to underlying tissue, frequent 
loss of skin covering, and elevation or depression of the surface 
contour.  The residual scar is not deep, does not have induration 
or flexibility, and does not result in limitation of motion and 
function.  

2.  The competent, credible, and probative evidence of record 
reflects that the Veteran's service-connected left rectus femoris 
muscle disability more nearly approximates a moderately severe 
muscle disability that is manifested by tendon damage to the 
rectus femoris and quadriceps tendon, which results in decreased 
power and strength in his rectus femoris, quadriceps, and all 
muscle groups affecting the pelvic girdle and thigh.  The 
objective evidence also reflects that the Veteran's disability 
results in limitation of motion in left knee flexion and left 
ankle plantar flexion, with evidence of weakness and painful 
motion.  In addition, there is lay evidence of record that shows 
the Veteran's increased symptomatology has resulted in his 
inability to maintain his activities of daily living.  The 
residual muscle scar is superficial, painful on examination and 
measures 17 cm by 1/4 cm but does not result in any loss of motion 
or function.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected recurrent pilonidal cyst with 
tender scar have not been met.  38 U.S.C.A.  § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7819-7804 (2008).

2.  The schedular criteria for a 30 percent disability rating for 
service-connected left rectus femoris muscle disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.73, 
Diagnostic Code 5314 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Recurrent Cyst

Entitlement to service connection for a recurrent, postoperative 
pilonidal cyst and sinus was established in July 1966, and the RO 
assigned a noncompensable (zero percent) disability rating 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819, 
effective November 1965.  At that time, the RO considered service 
treatment records which showed the Veteran underwent excision of 
a pilonidal cyst during service, as well as evidence that showed 
the Veteran received treatment for drainage from the pilonidal 
cyst after service.  

The Veteran disagreed with the initial, noncompensable disability 
rating assigned to his service-connected recurrent cyst 
disability and the issue was certified to the Board.  In a 
December 1966 decision, the Board determined that the 
preponderance of the evidence supported the grant of an initial, 
10 percent disability rating for the Veteran's service-connected 
recurrent cyst disability.  The Board based its decision on 
evidence that showed the cyst was painful and productive of 
purulent discharge from sinus openings along the postoperative 
scar.  As a result, the RO issued a rating decision in January 
1967, which implemented the Board's previous decision and granted 
a 10 percent disability rating for service-connected tender scar, 
postoperative recurrent pilonidal cyst under DC 7819-7804, 
effective November 1965.  

In April 2005, the Veteran filed a claim seeking a higher 
disability rating for his service-connected recurrent cyst 
disability.  

As noted, the Veteran's service-connected recurrent cyst 
disability is rated 10 percent disabling under DC 7819-7804.  
Under DC 7819, benign skin neoplasms are rated as disfigurement 
of the head, face, or neck under DC 7800, as scars under DCs 7801 
to 7805, or as dermatitis under DC 7806, depending upon the 
predominant disability.  

Because the service-connected recurrent cyst disability does not 
involve the Veteran's head, face or neck and is not manifested by 
dermatitis, the Board finds that the disability is most 
appropriately rated as a scar under DCs 7801, 7802, 7803, and 
7804.  Indeed, review of the record reveals that the Veteran's 
service-connected recurrent cyst disability was rated under DC 
7819-7804 by analogy to a tender and painful scar.  See December 
1966 Board decision.  

During the pendency of the Veteran's claim and appeal, amendments 
were made to the criteria for rating the skin, effective October 
23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 
38 C.F.R. § 4.118, DCs 7800 to 7805 (2010).  However, these 
amendments only apply to applications received by VA on or after 
October 23, 2008, or if the Veteran expressly requests 
consideration under the new criteria, which he has not done here.  
Therefore, the Board has no authority to consider these revisions 
in deciding this claim and they will not be discussed herein.  
See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

Under the regulations and criteria in effect prior to October 
2008, a 10 percent evaluation is warranted for scars covering an 
area of 144 square inches or greater where superficial and 
without resulting limited motion; for a superficial, unstable 
scar (characterized by frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination. 38 C.F.R. § 
4.118, DCs 7802 to 7804 (2010).  Under DC 7801, scars other than 
on the head, face, or neck, where such are deep and cause limited 
motion, warrant a 10 percent rating if they cover an area 
exceeding six square inches; a 20 percent rating if covering an 
area exceeding 12 square inches; a 30 percent rating if covering 
an area exceeding 72 square inches; and a 40 percent rating if 
covering an area exceeding 144 square inches.  Otherwise, scars 
will be rated on the limitation of motion of the affected part, 
under DC 7805.  As to limitation of motion of the affected part, 
the Board notes there are no diagnostic codes on the Rating 
Schedule that provide rating criteria for limitation of motion 
affecting the tailbone area.

The pertinent evidence of record reflects that the service-
connected recurrent cyst disability is manifested by recurrent 
eruptions on the Veteran's tailbone approximately three to four 
times a year.  The Veteran has reported that, approximately every 
two to four months, he experiences swelling on his tailbone that 
eventually erupts and drains bloody, purulent discharge for four 
to ten days, after which the eruption heals until the next 
episode occurs.  The Veteran has reported that, during the 
drainage period, he experiences pain and pressure in the tailbone 
area and that he adjusts his sitting to avoid any additional 
pain.  He has also reported that, during the drainage period, he 
wears sanitary napkins because the discharge will drain through 
his clothes.  See December 2010 video conference hearing 
transcript; VA examination reports dated March 2006 and April 
2010.  

The objective evidence of record reflects that the service-
connected recurrent cyst disability is manifested by residual, 
superficial scarring on the upper gluteal fold that measures 
approximately 5 cm by 1 cm and is tender to palpation on 
objective examination.  The evidence shows the residual scar was 
slightly adherent to underlying tissue at the March 2006 
examination; however, there was no adherence noted at the April 
2010 examination.  The April 2010 VA examiner noted that the 
residual scar had frequent loss of skin covering and was 
manifested by elevation or depression of the surface contour.  
The April 2010 examiner also noted that the residual scar was not 
deep, did not have induration or flexibility, and that there was 
normal limitation of motion and function associated with the 
residual scar.  

In evaluating the Veteran's claim, the Board finds that a 
disability rating higher than 10 percent is not warranted for his 
service-connected recurrent cyst disability.  Indeed, the 
evidence reflects that the Veteran's residual scar measures no 
more than 5 cm by 1 cm, which equals 5 square cm.  In addition, 
the preponderance of the evidence does not reflect that the 
Veteran's residual scar is deep or causes limited motion.  
Therefore, DC 7801 does not assist the Veteran in obtaining a 
disability rating higher than 10 percent.  

In evaluating this claim, the Board notes that none of the 
remaining diagnostic codes that evaluate skin disabilities 
provide disability ratings higher than 10 percent.  Therefore, 
DCs 7802, 7803, and 7804 do not assist the Veteran in obtaining a 
higher disability rating.  As noted above, there is no diagnostic 
code that provides criteria for limitation of motion affecting 
the tailbone area and, nevertheless, the preponderance of the 
evidence does not reflect that the Veteran's residual cyst scar 
results in any significant limitation of motion or function.  
Therefore, DC 7805 does not assist the Veteran in obtaining a 
higher disability rating.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4.  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other DCs that provide a 
basis to assign a disability rating higher than the 10 percent 
rating currently assigned.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In making this determination, the Board finds that the functional 
impairment experienced by the Veteran, including the recurrent, 
yet intermittent, symptoms of pain and drainage associated with 
the service-connected recurrent cyst disability is adequately 
contemplated by the 10 percent rating currently assigned.  The 
Board also finds that the lay and medical evidence regarding the 
Veteran's service-connected recurrent cyst disability has been 
relatively consistently throughout the pendency of the claim and 
appeal and, thus, a staged rating is not warranted in this case.  
See Hart, supra.  

Therefore, based on the foregoing reasons and bases, the Board 
finds the preponderance of the evidence is against the grant of a 
disability rating in excess of 10 percent for service-connected 
recurrent pilonidal cyst with tender scar, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Left Muscle Disability

Entitlement to service connection for incomplete rupture, rectus 
femoris muscle, left leg, with weakness of the lower extremity, 
was established in July 1966, and the RO assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.73, DC 5326, 
effective November 1965.  

The Veteran disagreed with the initial 10 percent rating assigned 
to his service-connected left rectus femoris muscle disability; 
however, in a December 1966 rating decision, the Board continued 
the initial 10 percent rating, finding that, while the evidence 
showed the disability resulted in weakness in the left lower 
extremity, the evidence did not show any further injury to the 
muscle which warranted a higher disability rating.  

In April 2005, the Veteran filed a claim seeking a higher 
disability rating for his service-connected left rectus femoris 
muscle disability.  

As noted, the Veteran's service-connected left muscle disability 
is rated 10 percent disabling under DC 5326, which provides that 
a 10 percent rating is warranted for extensive muscle hernia, 
without other injury to the muscle.  

Because 10 percent is the highest possible rating available under 
DC 5326, the Board will proceed to evaluate the Veteran's 
disability under the criteria listed for muscle injuries under 
DCs 5301 to 5323 to determine if a higher disability rating is 
warranted.  

Because the Veteran's service-connected muscle disability 
involves the rectus femoris, the Board finds that his disability 
is most appropriately rated under 38 C.F.R. § 4.73, DC 5314 for 
injuries to muscle group XIV, which are the interior thigh 
muscles, including (1) Sartorius, (2) rectus femoris, (3) vastus 
externus, (4) vastus intermedius, (5) vastus internus, and (6) 
tensor vaginae femoris.  The functions of the group are extension 
of the knee, simultaneous flexion of hip and flexion of knee, 
tension of fascia lata and iliotibial (Maissiat's) band, acting 
with XVII in postural support of body, and acting with hamstrings 
in synchronizing hip and knee.  

Under DC 5314, a 10 percent rating is warranted for a moderate 
disability, a 30 percent rating is warranted for a moderately 
sever disability, and a 40 percent rating is warranted for a 
severe disability.  

The factors to be considered in evaluating disabilities residual 
to healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55 and 4.56.  A muscle injury evaluation will not be 
combined with a peripheral nerve paralysis evaluation of the same 
body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle disability 
is a through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard to 
this type of injury should include service department record or 
other evidence of in-service treatment for the wound and record 
of consistent complaints of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include service medical record or other evidence 
showing prolonged hospitalization for treatment of wound, record 
of consistent complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

The type of injury associated with a severe disability of muscles 
is a through-and-through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  A history consistent 
with this type of injury would include service department record 
or other evidence showing hospitalization for a prolonged period 
for treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work requirements.  
Objective findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  

If present, a severe injury would also show X-ray evidence of 
minute multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of muscles; 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).  

At the outset, the Board notes that the Veteran's service-
connected left muscle disability was not incurred as a result of 
a missile but, rather, when he fell down a flight of stairs in 
service.  Therefore, the criteria listed for the type of injury 
for each level of disability (i.e., moderate, moderately severe, 
and severe) are not entirely applicable in this case.  However, 
the Board will evaluate the Veteran's disability based upon the 
functional impairment experienced as a result of his service-
connected left muscle disability.  

The pertinent evidence of record reflects that the Veteran's 
service-connected left rectus femoris muscle disability is 
manifested by decreased power and strength in the left 
quadriceps, as indicated with leg extension and leg press.  See 
March 2006 VA examination report.  However, at the April 2010 VA 
examination, the examiner noted that the Veteran's service-
connected muscle disability affects all muscle groups in the 
pelvic girdle and thigh, as the disability results in fair muscle 
strength therein, and that there was evidence of tendon damage to 
the rectus femoris and quadriceps tendon.  

While the April 2010 VA examiner noted that all muscle groups in 
the girdle and thigh are manifested by fair muscle strength, the 
examiner specifically reported that the service-connected muscle 
disability results in functional limitation in the left knee and 
left ankle.  Indeed, while objective examination revealed that 
the Veteran was able to demonstrate normal extension in his left 
knee to zero degrees, his range of motion was limited to 125 out 
of 140 degrees in flexion, with evidence of painful motion.  
Likewise, while the Veteran was able to demonstrate normal 
dorsiflexion in his left ankle, he was only able to demonstrate 
plantar flexion to 40 out of 45 degrees, with evidence of 
weakness and pain.  

At the December 2010 hearing, the Veteran testified that, due to 
pain and weakness, he is unable to walk as much as he would like 
or walk on ladders.  He testified that he was previously required 
to walk five miles a day as a letter carrier but that he is now 
only able to walk to approximately 40 yards.  He has also 
reported that he has limited activity with his left leg due to 
tiredness and that his activities of daily living are reduced by 
90 to 95 percent as a result of his service-connected left rectus 
femoris muscle disability.  See April 2010 VA examination report.  

Based on the foregoing, and after resolving all reasonable doubt 
in favor of the Veteran, the Board finds the preponderance of the 
evidence supports a finding that the Veteran's service-connected 
left rectus femoris muscle disability more nearly approximates a 
moderately severe disability and, thus, warrants a 30 percent 
disability under DC 5314.  In making this determination, the 
Board notes that the initial 10 percent rating was granted based 
upon evidence of weakness in the Veteran's left lower extremity.  
However, the objective evidence of record reflects that, in 
addition to weakness, the Veteran's service-connected muscle 
disability is manifested by tendon damage to the rectus femoris 
and quadriceps tendon, which results in decreased power and 
strength in his rectus femoris, quadriceps, and all muscle groups 
affecting the pelvic girdle and thigh.  The objective evidence 
also reflects that the Veteran's disability results in limitation 
of motion in left knee flexion and left ankle plantar flexion, 
with evidence of painful motion.  In addition, there is lay 
evidence of record that shows the Veteran's increased 
symptomatology has resulted in his inability to maintain his 
activities of daily living.  

Based on the foregoing, the Board finds that there is 
satisfactory evidence that the Veteran's service-connected left 
rectus femoris muscle disability has resulted in the presence of 
three cardinal signs and symptoms of a muscle disability, 
including loss of power, weakness, lowered threshold of fatigue, 
and fatigue-pain.  The Board finds that this evidence, in 
conjunction with the evidence showing impaired muscle strength, 
functional impairment in movement of the left knee and left 
ankle, and decreased ability to conduct activities of daily 
living, supports a finding that the Veteran's service-connected 
left rectus femoris disability more nearly approximates the level 
of disability contemplated by the 30 percent rating for a 
moderately severe muscle disability under DC 5314.  

The evidence of record preponderates against a finding that the 
Veteran's service-connected muscle disability is or more nearly 
approximates a severe disability, as contemplated under DC 5314.  
In making this determination, the Board also notes that, while 
the Veteran is shown to have limited function is his left knee 
and ankle, he is not shown to have any impairment in his hip 
joint.  In addition, there is no evidence of loss of deep fascia 
or muscle substance in the left thigh area; nor is there any 
evidence of soft, flabby muscles in the left thigh area or that 
strength, endurance, or limitation of motion tests indicate 
severe functional impairment in the left lower extremity.  The 
post-service medical evidence, as a whole, is found to provide 
evidence against a higher evaluation.   

Therefore, the Board finds the preponderance of the evidence 
supports the grant of a 30 percent rating, but no higher, under 
DC 5314, as the evidence reflects that the Veteran's service-
connected left rectus femoris muscle disability more nearly 
approximates a moderately severe muscle disability.  

The Board has considered whether the scar associated with the 
Veteran's service-connected left rectus femoris muscle disability 
warrants a higher disability rating.  In this regard, the 
evidence reflects that the Veteran's service-connected residual 
muscle scar is currently rated 10 percent disabling under DC 
7804, based on evidence that the scar is superficial and painful.  
See August 2010 Rating Decision.  

In evaluating the Veteran's service-connected residual scar under 
the rating criteria used to evaluate scars, listed above, the 
Board finds that the preponderance of the evidence is against the 
grant of a disability rating higher than 10 percent.  Indeed, DC 
7800 is not for application as the residual scar does not involve 
the Veteran's head, face, or neck.  Likewise, DCs 7802 to 7804 do 
not assist the Veteran in obtaining a higher disability rating, 
as the highest rating available under those codes is 10 percent.  
The Board finds that a rating higher than 10 percent is not 
warranted under DC 7801 because the evidence reflects that the 
Veteran's residual muscle scar measures 17 cm by 1/4 cm, which 
equals no more than 4.25 square inches.  Finally, the evidence 
reflects that the Veteran's residual muscle scar does not result 
in any loss of motion or function and, thus, DC 7805 is not for 
application.  

The Board has also considered the Veteran's service-connected 
left rectus femoris muscle disability under the criteria of 
38 C.F.R. §§ 4.40, 4.45 (2010) and DeLuca v. Brown, 8 Vet. App. 
202 (1995), which require consideration of the Veteran's pain 
swelling, weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  However, the Board finds 
that an increased disability rating is not warranted in this 
regard because the functional impairment experienced by the 
Veteran in his left lower extremity is contemplated and properly 
rating in the disability rating currently assigned, which 
considers the cardinal signs and symptoms of muscle disability, 
including loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c).  

Therefore, based on the foregoing and after resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the preponderance of the evidence supports a finding that the 
Veteran's service-connected left rectus femoris muscle disability 
more nearly approximates a moderately severe muscle disability 
under the criteria of DC 5314, which warrants no more than a 30 
percent disability rating.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in August 2005 and March 2006 that 
fully addressed all required notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate his 
increased rating claims, his and VA's respective duties for 
obtaining evidence, and how disability ratings and effective 
dates are assigned.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
outpatient treatment records dated from 2002 to 2010 and private 
treatment records dated from 2004 to 2008.  The Veteran was also 
afforded VA examinations in March 2006 and April 2010, and he was 
able to set forth his contentions at the hearing before the 
undersigned in December 2010.  Significantly, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims on appeal.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected recurrent pilonidal cyst with tender scar is 
denied.  

Entitlement to a 30 percent disability rating for service-
connected left rectus femoris muscle disability is granted, 
subject to the statutes and regulations pertaining to the payment 
of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


